
	

114 HRES 325 IH: Recognizing the month of June as “Immigrant Heritage Month,” a celebration of the accomplishments and contributions immigrants and their children have made in shaping the history, strengthening the economy, and enriching the culture of the United States.
U.S. House of Representatives
2015-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 325
		IN THE HOUSE OF REPRESENTATIVES
		
			June 17, 2015
			Ms. Linda T. Sánchez of California (for herself, Mr. Hanna, Mr. Brendan F. Boyle of Pennsylvania, Mr. Cárdenas, Mr. Castro of Texas, Ms. Judy Chu of California, Mr. Cicilline, Ms. Clarke of New York, Mr. Coffman, Mr. Conyers, Mr. Costa, Mr. Crowley, Mr. Curbelo of Florida, Mr. Delaney, Mr. Denham, Mr. Doggett, Mr. Ellison, Mrs. Ellmers of North Carolina, Ms. Eshoo, Ms. Esty, Mr. Gallego, Mr. Garamendi, Mr. Grijalva, Mr. Gutiérrez, Mr. Hastings, Ms. Norton, Mr. Honda, Mr. Johnson of Georgia, Ms. Kaptur, Mr. Kennedy, Ms. Jackson Lee, Ms. Lee, Mr. Ted Lieu of California, Ms. Lofgren, Mr. Lowenthal, Ms. Michelle Lujan Grisham of New Mexico, Mr. Sean Patrick Maloney of New York, Mr. McGovern, Mr. Moulton, Mr. Murphy of Florida, Mrs. Napolitano, Mr. Pascrell, Mr. Rangel, Ms. Loretta Sanchez of California, Ms. Schakowsky, Mr. Serrano, Mr. Swalwell of California, Mr. Takano, Mr. Thompson of California, Mr. Tonko, Ms. Tsongas, Mr. Valadao, Ms. Speier, Mrs. Davis of California, Ms. Hahn, Mr. Vargas, Mr. Veasey, Ms. Wasserman Schultz, Mrs. Watson Coleman, and Mr. Yarmuth) submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
		
		RESOLUTION
		Recognizing the month of June as Immigrant Heritage Month, a celebration of the accomplishments and contributions immigrants and their children have made in
			 shaping the history, strengthening the economy, and enriching the culture
			 of the United States.
	
	
 Whereas the United States has always been a nation of immigrants, and throughout the Nation’s history, immigrants and their children from around the globe have kept our workforce vibrant, our businesses on the cutting edge, and helped to build the greatest economic engine in the world;
 Whereas the entrepreneurial drive and spirit of the Nation is built on our diversity of origins; Whereas it is what drew the first people to the United States and what continues to drive business in the Nation;
 Whereas United States success is a result of our many distinct experiences, not in spite of it; Whereas as a nation of immigrants, we must remember the generations of pioneers that helped lay the railroads and build cities, develop new industries and fuel the Information Age, from the telegraph to the smartphone;
 Whereas immigrants start more than a quarter of all new businesses in the United States, and immigrants and their children start over 40 percent of Fortune 500 companies;
 Whereas these businesses collectively employ tens of millions of United States citizens and generate more than $4.5 trillion in annual revenue;
 Whereas the Nation’s immigrants contribute greatly to the advances in technology and sciences; Whereas 14 percent of all employed college graduates and 50 percent of Ph.D.s working in math and computer science occupations are immigrants;
 Whereas between 2006 and 2012, 44 percent of new tech startups in Silicon Valley, widely known as the international hub for technological development and innovation, had at least one immigrant founder;
 Whereas immigrants to the Nation plant, cultivate, and harvest the rich diversity of agriculture products available today from the United States farmlands;
 Whereas each immigrant farm employee supports two to three full-time jobs in processing, transportation, and retail;
 Whereas immigrants involved in agricultural production aid in the Nation's food security and independence;
 Whereas the work of immigrants has directly enriched United States culture by influencing the performing arts from Broadway to Hollywood, as well as academia, art, music, literature, media, fashion, cuisine, customs, and cultural celebrations enjoyed across the Nation;
 Whereas generations of immigrants have come to the shores from all corners of the globe and tirelessly fought for United States independence and defended our ideals, since the earliest days as a Nation;
 Whereas more than 30,000 lawful permanent residents are serving in the United States Armed Forces; Whereas since 2002, more than 102,000 men and women, including individuals serving in Iraq, Afghanistan, South Korea, Germany, Japan and elsewhere, have become citizens while wearing the uniform of the United States military;
 Whereas Congress represents a rich diversity of communities across the country and works closely with a variety of diaspora leaders from more than 60 ethnic caucuses to ensure that the voices of United States citizens from all backgrounds are heard; and
 Whereas the United States was founded on the universal promise that we are all created equal: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes “Immigrant Heritage Month” in honor of the accomplishments and role of immigrants and their children in shaping the history and culture of the United States;
 (2)pledges to celebrate immigrant contributions to, and immigrant heritage in, each district; and (3)encourages the people of the United States to commemorate the history of immigrants in the United States and to always remember the Nation’s immigrant roots.
			
